Case 3:07-cV-05634-CRB Document 1267-1 Filed 10/29/18 Page 1 of 2

CONSTANT[NE CANNON LLP

GaryJ Malone Nt\\- \Ul'\l\ \\`:\\|||\Kill\N \i\N ll§.»\NL'i\L:tl ` it`t\l`!L\N
212-350-2744
gmalone@constantinecannon.com

October 29, 2018

VIA EMAIL

Charles E. Enloe

Office of Litigation and Enforcement

Office of the General Counsel

U.S. Department of Transportation

1200 New Jersey Avenue SE, Room W94-205
Washington, DC 20590

charles.enloe@dot. gov

Re: Request for Declaration from the U.S. Department of T transportation
Pursuant to 49 CFR Part 9

Dear Mr. Enloe:

1 am Writing as counsel for All Nippon Airways Co., Ltd. (“ANA”) to submit the
enclosed (l) All Nippon Airways Co., Ltd.’s Request for Declaration (“ANA’s Request”), and
(2) the supporting Declaration of Gary J. Malone (“Malone Declaration”). These documents are
being submitted to the United States Department of Transportation (“DOT”), pursuant to 49 CFR
Part 9, to request that the DOT submit a declaration discussing certain relevant issues in a
pending litigation.

ANA is the sole defendant (after various settlements) litigating the case ofIn re
Transpacific Passenger Air Transporfarion Anritmst Litz`gation, Case No. C 07-5634-CRB
(“Transpacific”), Which is currently pending in the United State District Court for the Northern
District of Califomia, and is scheduled for trial to commence on March 4, 2019. Counsel for all
of the plaintiffs are being copied on this letter and being served With ANA’s Request and the
Malone Declaration. The information required by 49 CFR Part 9_including the need for a
declaration from the DOT to resolve issues in this case-is set forth in ANA’s Request and the
Malone Declaration.

ANA is respectfully asking the DOT to submit the requested declaration by November
29, 2013.

335 MAD|SON AVENUE\ NEW YORK. NY |(H}l? TELE[‘HONE‘ 12|21350'2700 EACSIM|LE: tZ|ZJ 350*270| W\‘\'W.CONSTANT|NEL`ANNON.COM
A LlMlTED LIABILITY PARTNERS|'||[‘
4285|2v.l

Case 3:07-cV-05634-CRB Document 1267-1 Filed 10/29/18 Page 2 of 2

 

CONSTANTINE CANNON LLP

ChEl.l'l€S E. EI'llO€ t\l\\‘l \m;i; ! \\-',\\….\t.lus ` \,\N lu,\Ng:\r;i\ ' msan
October 29, 2018
Page 2

Please do not hesitate to contact me if you have any questions regarding this request

Very truly yours,

Gary J'. Malone

Enc]osures

cc: Joseph W. Cotchett @cotchett@cpmlegal.com)
Adam J. Zapala (azapala@cpmlegal.com)
Elizabeth T. Castillo (ecastillo@cpmlegal.corn)
Michael P. Lehrnann (mlehrnann@hausfeld.com)
Christopher L. Lebsocl< (clebsock@hausfeld.com)
Seth R. Gassman (sgassrnan@hausfeld.com)

428512\'.1

